Citation Nr: 9906562	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  91-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Disagreement with the rating assigned for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Disagreement with the rating assigned for headaches 
(mixed cephalgia), currently evaluated as 10 percent 
disabling.

3.  Disagreement with the rating assigned for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
1990.

This appeal arises from a December 1990 rating decision in 
which a Department of Veterans Affairs (VA) Regional Office 
(RO) granted service connection for diabetes mellitus, 
evaluated as 20 percent disabling; mixed cephalgia, evaluated 
as 10 percent disabling; and chronic lumbosacral strain, 
evaluated as noncompensable. The notice of disagreement was 
submitted in March 1991.  The statement of the case was 
issued in March 1991. A substantive appeal was received in 
May 1991.  The veteran testified at a personal hearing at the 
RO in May 1991.

By Decision in May 1991, the Hearing Officer determined that 
a 10 percent evaluation was warranted for the chronic 
lumbosacral strain and that increased ratings were not 
warranted for diabetes mellitus and mixed cephalgia.  By 
rating action in May 1991, the RO granted an 10 percent 
evaluation for chronic lumbosacral strain.  A supplemental 
statement of the case was issued in June 1991 in which the RO 
notified the veteran that the Hearing Officer's action in 
increasing the evaluation for lumbosacral strain satisfied 
her appeal relative to that issue.  In February 1992, the 
Board of Veterans' Appeals (Board) remanded the case for 
additional development of the evidence.  The issue of an 
increased rating for lumbosacral strain was not included as 
an issue on appeal.

By rating action in December 1992, the RO determined that a 
rating in excess of 10 percent for lumbosacral strain was not 
warranted.  A statement of the case only as to the issue of 
increased rating for lumbosacral strain was issued in May 
1995 indicating that a notice of disagreement was submitted 
in January 1993.  The veteran submitted VA Form 9 in June 
1995.

After reviewing the procedural history of this case, the 
Board concludes that the issue of an increased rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling, arises from the December 1990 rating action and 
not from the December 1992 rating action.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) has held that on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowable by law and 
regulation, and that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on December 12, 1996 in Winston-Salem, 
North Carolina before the member of the Board.  The Board 
remanded the case in March 1997 for additional development of 
the evidence.


FINDINGS OF FACT

1.  The veteran's service connected diabetes mellitus, 
throughout the appeal period, is manifested by the need for 
administration of insulin twice a day and restricted diet but 
does not require regulation of activities to include careful 
regulation of activity, i.e. avoidance of strenuous 
occupational and recreational activities. 

2.  The veteran's service connected headaches, throughout the 
appeal period, are manifested by attacks at least three time 
per weeks, at times requiring that she go to bed with 
occasional nausea.  Frequent prostrating attacks with severe 
economic inadaptability have not been demonstrated.

3.  The veteran's chronic lumbosacral strain, throughout the 
appeal period, is manifested by pain on motion, without 
objective evidence of listing of the whole spine to the 
opposite side, marked limitation of forward bending in a 
standing position, loss of lateral motion with arthritic 
changes, narrowing or irregularity of the joint spaces, or 
some of these findings with abnormal mobility on forced 
motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus, 
throughout the appeal period,  is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 7193 (prior to June 6, 1996) and (1998).

2.  The criteria for an evaluation of 30 percent, but no 
higher, for the veteran's service connected headaches are 
met, throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 8100 (1998).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for the veteran's service connected chronic 
lumbosacral strain are met, throughout the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in December 1990, the RO granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, mixed cephalgia, evaluated as 10 percent disabling 
and chronic lumbosacral strain, evaluated as noncompensable 
with each rating effective from July 14, 1990, the day 
following separation from active service and the beginning of 
the appeal period.  The RO found that the service medical 
records showed treatment for diabetes mellitus and headaches 
during service.  Also during service, she was treated for 
complaints of low back pain.  On VA examination in October 
1990, the veteran indicated that she injured her back in 
service and had recurrent low back pain which was exaggerated 
by stretching, twisting or bending.  On examination, there 
was no tenderness over the spine or paravertebral muscles 
with increased tenseness of the muscles of the left 
paralumbar on flexion to the right.  There was full range of 
motion of the hips without symptoms.  There was no pain on 
leg raising.  It was noted that the veteran was taking 
insulin in the morning and evening.  The final diagnoses 
included diabetes mellitus, type I and lumbosacral strain, 
chronic, recurrent.  On VA neurologic examination in October 
1990, the veteran reported left sided headaches everyday.  
She indicated that she usually woke up with a headache or it 
would start by noon and increase during the day.  The 
impression included mixed cephalgic.  

VA outpatient records dated from March to May 1991 show that 
the veteran was seen for complaints of low back pain in March 
and April 1991.  On examination in April 1991, the examiner 
indicated that there was decreased range of motion of the 
cervical spine and paravertebral tenderness.  Left straight 
leg raising was positive.  The assessment was back 
discomfort.  

On VA neurologic examination in March 1992, the veteran 
reported headaches which could occur everyday for a week or 
more but that she could then have none during the next week.  
She indicated that they got worse late in the day, were 
always on the left side and she did not usually vomit with 
them.  She also reported that she was a diabetic and on 
insulin.  She reported back pain with sitting or riding for 
long periods.  She indicated that she could not run or do 
other strenuous exercises due to the back pain.  On 
examination, straight leg raising caused some back pain 
bilaterally at about 90 degrees.  The neurological 
examination was normal.  The examiner concluded that he 
agreed with the previous diagnosis of mixed cephalgia.  He 
also noted a diagnosis of degenerative joint disease and 
herniated disc in the lumbosacral area.  

An April 1992 private radiology report of a lumbar CT scan 
includes an impression of degenerative disc disease at the 
L4/5 and L5/S1 levels with a very small focal herniation 
centrally and to the left at the L4/5 level;  degenerative 
joint disease of the L2/3 through L4/5 facet joints.

Private medical records of Dr. David E. Tomaszek, dated from 
June 1992 to January 1993, show that the veteran was treated 
for back pain with radiation into the buttocks and left leg.  
In a June 1992 treatment record, Dr. Tomaszek noted that CT 
and MRI showed degenerative disk disease at L4-5 with a left 
lateral disk rupture at L4-5 into the neural foramen.  In 
August 1992, the veteran underwent lumbar facet and epidural 
blocks.  In a January 1993 statement, it was concluded that 
the back problem was secondary to a lumbar disc rupture with 
degenerative disc disease at L4-5 and that she would have on 
going back pain with leg radiation.  

VA outpatient records dated in January and October 1993 show 
treatment for back and leg pain.  On examination in January 
1993, patella and ankle reflexes were normal.  The examiner 
noted that she was able to bring her finger tips eight inches 
below the knee level.  Lateral bending was to 30 degrees 
bilaterally.  There was no muscle spasm in the low back 
region.  Straight leg raising was to 70 degrees on the left 
and 90 degrees on the right.  The impression was possible 
herniated disc at lumbar region.  

The records in treatment records of the veteran at Seymour 
Johnson Air Force Base treatment record, dated from February 
1991 to January 1994, include a February 1991 examination 
report which shows that the veteran reported headaches which 
were worse during stress and stress induced hyperglycemia and 
were near daily.  She also reported back pain.  It was noted 
that she was an insulin dependent diabetic.  The diagnoses 
included insulin dependent diabetes mellitus, mixed 
cephalgias and chronic mechanical back pain.  A March 1992 
statement of a staff physician, indicted that he had treated 
the veteran and noted that she was on an 1800 calorie ADA 
diet.  It was also indicated that her exercise was limited 
because of lumbar strain.  A February 1993 examination report 
shows that the veteran reported lower left extremity 
sciatica, occasional hypoglycemia and occasional migraine 
headaches.  The diagnoses included insulin dependent diabetes 
mellitus, herniated nucleus pulposus, L4-5 and migraine 
headaches.

On VA neuropsychiatric examination in April 1994, the veteran 
reported that she had headaches three to five times a week 
that could last up to all day.  She noted that recently that 
they had increased in frequency and severity and after they 
subsided, she felt very tired and washed out.  The veteran 
reported a history of diabetes mellitus and noted that she 
took good care of herself and had gained control.  She had 
normal physical activity.  She reported back pain and pain 
down both legs.  She denied claudication or sensory changes.  
She took insulin in the morning and evening.  She indicated 
that she did postural exercises at home and rarely had pain 
in the buttocks unless she had been standing all day.  She 
noted that pain was aggravated by carrying a book bag, 
driving, and bending.  Neurological evaluation was normal.  
Range of motion testing revealed forward flexion to 90 
degrees, bilateral lateral flexion to  30 degrees and 
bilateral rotation to 15-20 degrees.  There was good strength 
in the lower extremities.  There was some pain on straight 
leg raising at 60 degrees bilaterally.  An x-ray showed 
slight rotary scoliosis of the lumbar spine.  The radiologist 
indicated that slight narrowing at L2-3 and L4-5 
intervertebral disc spaces could not be ruled out.  The bony 
structures were intact and otherwise unremarkable.  Slight 
straightening of the normal lordotic curve was noted.  The 
diagnoses were headaches, no neurological sequelae; diabetes 
mellitus, insulin dependent without complications; and low 
back pain secondary to lumbar degenerative disk disease.  

Private hospital and outpatient treatment records dated from 
August 1995 to June 1996 show that the veteran was treated 
for diabetes mellitus and episodes of hypoglycemia during 
pregnancy.  In December 1995, the veteran was seen for a 
severe migraine headache.  

In December 1996, the veteran testified that she was a school 
teacher and was treated for low blood sugar during pregnancy 
in September 1995.  She indicated that currently she was on a 
very strict diet with insulin treatments twice a day.  She 
testified that she had migraine headaches about two or three 
times per week with nausea which would result in having to 
lay down and turn off all the lights.  She indicated that 
during her pregnancy she had very severe migraine headaches 
requiring one hospitalization.  She noted that she did not 
miss time from work because she felt she could not stay home.  
With regard to her back disability, the veteran reported that 
she experienced back pain after working all day.  She also 
testified that she had tingling in the fingers and toes.  She 
indicated that she was unable to hold her son due to pain.  

On VA neurological examination in November 1997, the veteran 
reported headaches three days out of five lasting from one to 
two hours or longer.  She indicated she vomited occasionally 
and had blurred vision.  She also reported backaches which 
began in 1988.  On examination, gait on toes, heels and 
jogging was normal.  Romberg test was normal.  Strength of 
the deltoids, triceps, biceps, hands, quadriceps, anterior 
tibials and hamstrings was normal.  Reflexes were normal.  
Alternate motion was good in upper extremities and straight 
leg raising was normal bilaterally.  The diagnoses included 
headaches, possible migraine, and backaches, history of L4-5 
rupture, both neurologically negative.

On VA orthopedic examination in November 1997, the veteran 
reported almost constant back pain accentuated by stooping, 
bending and lifting.  She reported flare-up if she moved 
wrong or lifted something too heavy which caused her to go to 
bed or take medication.  She indicated she worked as a school 
teacher and back pain interfered somewhat with activities of 
daily living.  She noted that her back hurt when she picked 
up her son.  On examination, forward flexion was to 40 
degrees, backward extension was to 5 degrees, lateral flexion 
was to 25 degrees and rotation of to 35 degrees bilaterally.  
The examiner indicated that all movements caused pain.  The 
examiner found that there was no fatigue, weakness or lack of 
endurance with movements.  There was no tenderness or spasm 
found.  There were no postural or neurologic abnormalities 
found.  An x-ray report indicated that, in comparison with 
the March 1994, the mild curvature of the lumbar spine was 
unchanged form the previous examination.  Vertebral body 
heights were maintained and pedicles were intact.  It was 
concluded the examination was otherwise unremarkable and 
unchanged.  The diagnosis was herniated nucleus pulposus, 
lumbar.  The examiner indicated that no incoordination was 
elicited on examination.  

On VA diabetes examination in November 1997, the veteran 
reported a history of diabetes and that she was hospitalized 
once for a hypoglycemic episode.  She also reported that she 
no longer experiences low blood sugar symptoms.  She was on 
an 1800 calorie, ADA diet.  She reported that she did not 
restrict activities.  She indicated that she was taking 
regular insulin in the morning and evening.  The assessment 
was diabetes mellitus, insulin dependent.  

The record also includes that veteran's vocational 
rehabilitation file which shows that she applied for VA 
vocational rehabilitation benefits in February 1991.  An 
April 1991 VA Counseling Record - Narrative Report shows that 
the veteran reported that she was an insulin dependent 
diabetic which was under control with medication.  It was 
noted that the condition caused no particular impairment to 
employment except that she had a low tolerance for heavy 
physical activity.  It was also noted that she had headaches 
almost every day, which seemed to be aggravated by a noisy 
work environment and bright lights.  It was indicated that 
lumbosacral strain caused impairment to jobs lifting and 
carrying as well as prolonged standing on hard or uneven 
surfaces.  The veteran was awarded vocational rehabilitation 
benefits and the record indicates that she began 
undergraduate studies in 1992.  She earned a Bachelor of 
Science degree in December 1994.  She began full time work as 
a grade school teacher in January 1995 and she was placed in 
rehabilitated status.

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes pursuant to the Board's March 
1997 remand instructions, the veteran was requested to submit 
the mailing addresses of the Pitt County Hospital and Dr. 
Sanford, in order treatment records to which she had referred 
could be obtained.  In April 1997, the veteran indicated that 
she had not seen Dr. Sanford and only indicated that her son 
had been treated at Pitt County Hospital.  She did not 
provide the mailing addresses as requested.  In addition, the 
RO requested additional treatment records from Seymour 
Johnson Air Force Base in April 1997.  No additional 
treatment records from that facility have been received.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.


1.  Disagreement with the rating assigned 
for diabetes mellitus, currently 
evaluated as 20 percent disabling.

Initially, the Board notes the regulations pertaining to 
rating of diabetes mellitus were revised effective June 6, 
1996, during the pendency of the veteran's appeal.  The Court 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As such, consideration must be given to the 
evaluation for assignment under both the old and the new 
criteria. 

Under the schedular criteria in effect prior to June 1996, 
moderate manifestations of diabetes, requiring moderate 
insulin or oral hypoglycemic agent dosage, and restricted 
(maintenance) diet; without impairment of health or vigor or 
limitation of activity, are evaluated as 20 percent 
disabling.  A 40 percent rating is assigned for moderately 
severe diabetes, requiring large insulin dosage, restricted 
diet, and careful regulation of activity, i.e. avoidance of 
strenuous occupational and recreational activities.  
38 C.F.R. Part 4, Code 7193 (prior to June 6, 1996).
 
Under the newly revised criteria, a 20 percent rating is for 
assignment for diabetes requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet. 
Disease requiring, insulin, restricted diet, and regulation 
of activities is evaluated as 40 percent disabling. 38 C.F.R. 
Part 4, Code 7193 (1998).

The Board notes that under either the new or the old 
Diagnostic Code 7193, a rating greater than 20 percent 
requires evidence that regulation of activity is required.  
Although the record reflects ongoing insulin therapy and 
restricted diet, there is no indication that restriction of 
the veteran's recreational or employment activity is required 
due to diabetes.  The record demonstrates that the veteran's 
diabetes is controlled with insulin and diet. The Board 
concludes that a rating in excess of 20 percent is not 
warranted, throughout the appeal period, on the basis of 
either the previously existing or the newly revised criteria.

Recently, the Court noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. January 20, 1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.  The Board has reviewed the entire record 
and finds that a 20 percent evaluation under Diagnostic Code 
7193, both the old and the new, reflects the most disabled 
the veteran has been throughout the appeal period which began 
when she filed her claim for service connection.  Thus, 
because the Board has concluded that since the 20 percent 
evaluation is the maximum warranted throughout the appeal 
period, a staged rating is not warranted.


2.  Disagreement with the rating assigned 
for headaches (mixed cephalgia), 
currently evaluated as 10 percent 
disabling.

The veteran's service-connected migraine headaches are 
currently rated under Diagnostic Code 8100. This diagnostic 
code provides a 10 percent rating with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; with less frequent attacks a noncompensable 
evaluation is provided; a 30 percent rating is provided with 
characteristic prostrating attacks occurring on a average 
once a month over last several months; and a 50 percent 
rating is provided with very frequent completely prostrating 
prolonged attacks productive of severe economic 
inadapatability.  38 C.F.R. Part 4, Code 8100 (1998).

After a full review of the record, the Board concludes that a 
30 percent evaluation for service connected headaches is 
warranted, throughout the appeal period which began July 14, 
1990.  The veteran has consistently reported since separation 
from service that she experiences headaches approximately 3 
times per week which require her, at times, to go to bed.  
She has testified that she has occasionally vomited due to 
headaches.  The medical evidence of record shows consistent 
diagnoses of migraine headaches and the reported frequency 
and intensity of the reported headaches has not been refuted 
in any way by the examining physicians.  The Board also notes 
that the record shows that she was hospitalized on one 
occasion for treatment of a severe migraine headache.  
Therefore, the Board finds that a 30 percent evaluation is 
warranted because the evidence supports a finding of 
characteristic prostrating attacks occurring at least on a 
average once a month over last several months.

The Board finds, however, that a 50 percent evaluation for 
headaches is not warranted.  The clinical findings of record 
does not show very frequent completely prostrating prolonged 
attacks productive of severe economic inadapatability.  In 
this regard, the evidence does not show that the veteran has 
missed time from employment due to headaches.  She testified 
in 1996 that she did not miss work as a school teacher as a 
result of her service connected headaches.

The Board has reviewed the entire record and finds that a 30 
percent evaluation under Diagnostic Code 8100 reflects the 
most disabled the veteran has been since she filed her claim 
for service connection, which is the beginning of the appeal 
period.  Thus, because the Board has concluded that since the 
30 percent evaluation must be assigned from the day following 
separation from service and throughout the appeal period, a 
staged rating is not warranted.  See Fenderson v. West, No. 
96-947 ( U.S. Vet. App. January 20, 1999); AB v. Brown, 6 
Vet. App. 35 at 38 (1993).


3.  Disagreement with the rating assigned 
for chronic lumbosacral strain, currently 
evaluated as 10 percent disabling.

A 20 percent disability evaluation under Diagnostic Code 5295 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of unilteral lateral spine 
motion in standing position.  A 40 percent disability 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion.  Under Diagnostic 
Code 5292, a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. Part 4, Codes 5292 and 5295 
(1998).

After a full review of the record, the Board concludes that a 
20 percent evaluation for chronic lumbosacral strain, under 
Diagnostic Code 5292 is warranted, effective from July 14, 
1990, the beginning of the appeal period.  The evidence of 
record shows that the veteran has consistently reported low 
back pain since active service up to the present time.  The 
initial VA examination following separation from active 
service in October 1990 showed that there was no tenderness 
over the spine and full range of motion of the hips without 
symptoms.  While the evidence shows some decreased range of 
motion of the back, the most recent VA examination report 
dated in November 1997 shows that the veteran had decreased 
range of motion and the examiner indicated that there is 
objective evidence of pain on movement.  The Board notes that 
nctional ability during use of a joint and 
during flare-ups must be taken into account when rating a 
disability based on limitation of motion.  The examiner on 
the November 1997 VA examination indicated that no 
incoordination was elicited and noted that any additional 
statements for DeLuca purposes be speculative.  However, on 
review of the entire record, the Board finds that the 
evidence shows that the veteran has functional loss from pain 
on use related to the low back disability beyond that already 
reflected in the 10 percent rating assigned for this 
disability for limitation of motion under Diagnostic Code 
5292.  Therefore, the Board is increasing the evaluation to 
the next higher level, to 20 percent under Diagnostic Code 
5292.  See De Luca, 38 C.F.R. §§ 4.40, 4.45.

The Board finds that the objective evidence does not support 
a 40 percent evaluation under Diagnostic Code 5292 as there 
is no medical evidence contained in either the reports of VA 
medical examinations or VA and private outpatient records of 
severe limitation of the lumbar spine from the time of 
separation from service to the most recent examination in 
November 1997.  In addition, is no evidence of listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with arthritic changes, narrowing or irregularity of 
the joint spaces, or some of these findings with abnormal 
mobility on forced motion in the medical evidence of record 
which would warrant a 40 percent evaluation under Diagnostic 
Code 5295. 

The Board has reviewed the entire record and finds that a 20 
percent evaluation under Diagnostic Code 5292 reflects the 
most disabled the veteran has been since she filed her claim 
for service connection, which was the beginning of the appeal 
period.  Thus, because the Board has concludes that the 20 
percent evaluation must be assigned from the day following 
separation from service and throughout the appeal period, a 
staged rating is not warranted.  See Fenderson v. West, No. 
96-947 ( U.S. Vet. App. January 20, 1999); AB v. Brown, 6 
Vet. App. 35 at 38 (1993).


ORDER

Entitlement to a rating in excess of 20 percent for service 
connected diabetes mellitus, throughout the appeal period, is 
denied.

Entitlement to a 30 percent rating for service connected 
headaches (mixed cephalgia) is granted throughout the appeal 
period.

Entitlement to a 20 percent rating for chronic lumbosacral 
strain is granted, throughout the appeal period.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

- 15 -





